Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 27, 2016

                                        No. 04-16-00170-CV

                  IN THE INTEREST OF A.B.R. AND P.Y.R., CHILDREN,

                    From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-CI-09297
                          Honorable Antonia Arteaga, Judge Presiding


                                           ORDER
        Appellant filed his brief on August 19, 2016. Appellee’s brief was due on September 19,
2016. On the due date, Appellee filed her brief. The brief does not comply with Rule 38.1 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the 124-page brief
has the following defects.
        No part of the brief contains any citations to the clerk’s record. Contra id. R. 38.1(g)
(“The statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The brief
must contain . . . appropriate citations . . . to the record.”). The great majority of the brief recites
alleged facts that explain the nature of the relationship between the parties. The brief does not
recite the standard of review; it contains a single citation to one case and a single citation to one
statute. Contra id. (requiring “appropriate citations to authorities”). The brief does not contain a
certificate of compliance, and the brief appears to contain more than 25,000 words. Contra id.
R. 9.4 (limiting a computer-generated appellee’s brief to 15,000 words).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellee’s brief. If Appellee chooses to file an amended brief,
we ORDER her to do so within FIFTEEN DAYS of the date of this order. The amended brief
must correct all of the violations listed above and fully comply with the applicable rules.
See, e.g., id. R. 9.4, 9.5, 38.1.
       If an amended brief is not timely filed as ordered, the appeal will be set for submission
without an appellee’s brief. See Jackson v. Tex. Bd. of Pardons & Paroles, No. 01-03-00862-
CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston [1st Dist.] Apr. 3, 2008, no pet.) (mem.
op.) (“‘In a civil case, the court will accept as true the facts stated [in appellant’s brief] unless
another party contradicts them.’” (alteration in original) (quoting TEX. R. APP. P. 38.1(g))).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court